Citation Nr: 1710037	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  12-00 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus, and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disorder, and if so, whether service connection is warranted.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active duty service from June 1981 to October 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Hartford, Connecticut Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2011, the Veteran testified before a Decision Review Officer (DRO) and the transcript of such hearing is of record.

The issues on appeal were previously remanded by the Board in April 2014 to afford the Veteran an opportunity to attend a Board video-conference hearing.  Thereafter however, in an April 2015 written statement, the Veteran withdrew her request for a hearing and instead asked that her appeal considered on the record.  Therefore, the request for a hearing has been withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for OSA is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  An unappealed August 2002 rating decision denied entitlement to service connection for bilateral pes planus and for a low back disorder.

2.  The evidence received since the final August 2002 rating decision relates to an unestablished fact necessary to substantiate the claims for service connection for a pes planus and a low back disorder.

3.  The evidence demonstrates that the Veteran's bilateral pes planus pre-existed service as it was noted at the time of entrance into service, and was permanently aggravated beyond the natural progression of the disability during service.

4.  The Veteran has a currently diagnosed lumbar spine disorder, diagnosed as recurring musculoskeletal strains with paraspinal muscle spasms.  

5.  The evidence is in equipoise as to whether the Veteran's lumbar spine disorder manifested in service and was incurred in service.

6.  The evidence is in equipoise as to whether the Veteran's currently diagnosed pigmentary mosaicism, a skin disorder, had its onset during service.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision, which denied the claims for service connection for pes planus and for a lumbar spine disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  The evidence received subsequent to the August 2002 rating decision is new and material; the claim for service connection for pes planus is reopened.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. §§ 3.156 (a) (2016).

3.  The evidence received subsequent to the August 2002 rating decision is new and material; the claim for service connection for a lumbar spine disorder is reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a) (2016).


4.  The criteria for service connection for bilateral pes planus have been met.  
38 U.S.C.A. §§ 101 (22), 101(24), 1131, 1153, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.1 (d), 3.102, 3.159, 3.303, 3.304, 3.306 (2016).

5.  The criteria for service connection for a lumbar spine disorder have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

6.  The criteria for service connection for a skin disorder have been met.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). 

The Veteran's previously denied claims for service connection for pes planus and a low back disorder are reopened, as explained below.  Further, the claims for service connection for pes planus, a lumbar spine disorder, and a skin disorder are being granted.  As such, there is no prejudice to the Veteran and no further discussion of the VCAA is required regarding these claims.

New and Material Evidence Claims-Laws and Analysis

The Veteran was initially denied service connection for pes planus and for a low back disorder in an August 2002 rating decision because there was no indication that her pre-existing pes planus was aggravated in service.  Further, there was no indication that the Veteran's lumbar spine disorder was related to service.  The Veteran was notified of the rating decision and subsequently filed a notice of disagreement in August 2003.  The RO issued a statement of the case in November 2003; however, the Veteran did not submit a substantive appeal.  As such, the August 2002 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

A claim will be reopened in the event that new and material evidence is presented. 38 U.S.C.A. § 5108.  Because the August 2002 rating decision was the last final disallowance, the Board must review all of the evidence submitted since that rating decision to determine whether the Veteran's claims for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

With regard to petitions to reopen previously and finally disallowed claims, the Board must conduct a two-part analysis.  First, the Board must determine whether the evidence presented or secured since the prior final disallowance of the claim is "new and material."  Second, if the Board determines that the evidence is "new and material," it must reopen the claim and evaluate the merits of the claim in view of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Section 3.156(a) provides as follows: A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 2002 rating decision consisted of the Veteran's service treatment records, June 2002 VA foot and spine examinations, VA treatment records from 1999 to 2002, an April 2001 statement from Dr. J. K., and the Veteran's statements. 

The evidence received subsequent to the August 2002 rating decision includes, in pertinent part, the May 2011 Decision Review Officer hearing transcript.  During the hearing, the Veteran reported that, after road marches in service, her feet would be "completely swollen."  She also testified that she had never had any problems with her feet prior to service.  Further, newly submitted evidence includes a statement from the Veteran dated in July 2010.  Specifically, the Veteran reported that, during marches or running, "each time my foot hit the ground it hit with an
impact that was counterproductive to the proper form a foot should have."  She indicated that the military boots, which included a steel toe, had no support for her flat feet and the "wear and tear" over the years made her feet worse.   

Regarding her low back disorder, the Veteran testified that, although she did not seek medical treatment for her back pain until 1999, she self-medicated.  Specifically, she stated that she "bounced around for 15 years" and did not have medical insurance and could not afford to see a doctor.  Instead, the Veteran reported that she "dealt with it" and would occasionally get massages to alleviate the back pain.  

The Board finds that this evidence is new and material within the meaning of applicable law and regulations because it is probative of the issues at hand.  The May 2011 hearing transcript and her June 2010 statement are new, as such evidence was not of record prior to the issuance of the August 2002 rating decision.  Moreover, the Veteran's statements (to include the May 2011 testimony and the July 2010 written statement), are material, as they relate to the unestablished element of a nexus between the Veteran's claimed disorders and service.  Specifically, the Veteran's testimony provides some evidence that the Veteran's pes planus may have worsened during service.  She has indicated that she had no symptoms with her feet prior to service entrance.  During service, she reported increased foot pain and swelling after performing physical activity.  As for her back disorder, the Veteran's testimony in May 2011 relates to an unestablished element of a nexus between her current back disorder and service.  Accordingly, the Board finds that the newly added evidence relates to an unestablished fact necessary to substantiate the Veteran's claims of service connection for pes planus and a low back disorder.  38 C.F.R. § 3.156 (a).  As such, the Veteran's pes planus and low back claims are reopened.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's claimed disabilities - pes planus, low back muscle strain, and pigmentary mosaicism- are not "chronic disease[s]" listed under 38 C.F.R. §§ 3.309(a) (2016); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303 (b) based on "chronic" symptoms in service and "continuous" symptoms since service (Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013)), or manifesting within one year of service separation under 38 C.F.R. § 3.307 do not apply.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Under VA law, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2016). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 
38 C.F.R. § 3.306. 

 In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).


In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Pes Planus

As an initial matter, the Board finds that the Veteran has a current disability of bilateral pes planus.

The Veteran maintains that her bilateral foot problems began in service and increased as a result of her duties.  During the May 2011 DRO hearing, the Veteran reported that, after road marches in service, her feet would be "completely swollen."  She also testified that she had never had any problems with her feet prior to service.  Further, in a July 2010 statement, the Veteran reported that, during marches or running, "each time my foot hit the ground it hit with an
impact that was counterproductive to the proper form a foot should have."  She indicated that the military boots, which included a steel toe, had no support for her flat feet and the "wear and tear" over the years made her feet worse.   

The Board finds that the Veteran's bilateral pes planus preexisted service and was "noted" upon service entrance.  In this regard, service treatment records reflect that an October 1980 Report of Medical Examination, conducted at service entrance, indicated that the Veteran had an abnormal foot examination and specifically noted that she had pes planus.  In view of these findings, VA's presumption of soundness did not attach at service entrance.  See 38 U.S.C.A. § 1111. Thus, the question becomes whether the preexisting foot disability was aggravated beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

On the question of aggravation, the relevant evidence includes an October 1980 Report of Medical History, which was completed by the Veteran at service entrance.  On such report, she indicated that she did not have any foot problems.  However, in an August 1983 Report of Medical History, completed by the Veteran at service separation, she specifically checked "YES" as to having foot trouble and indicated "flat feet."    

The evidence also includes a June 2002 VA examination, which the Board finds weighs in favor of the Veteran's claim.  During this examination, the Veteran reported that she could not be on her feet for a prolonged period of time.  She indicated that she was unaware of having pes planus prior to service.  Further, the Veteran noted that she was issued Army boots and was required to walk and do physical exercising, which required her to be on her feet all day.  After performing a physical examination, the examiner diagnosed the Veteran with bilateral pes planus and tendonitis.  The assessment noted by the examiner was "Bilateral Achilles tendonitis and bilateral pes planus that has been exacerbated by physical requirements during the military, stable."  

After a review of all the evidence, both lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's pre-existing pes planus disorder was aggravated by service.  Although the Veteran did not seek treatment for foot symptoms in service, she reported foot problems at her August 1983 separation examination.  See August 1983 Report of Medical History.  Further, the June 2002 VA examiner specifically opined that the Veteran's pes planus had been "exacerbated by physical requirements during the military."  

Because the evidence shows worsening occurred during service, and there is no specific finding that the increase in disability is due to the natural progress of the disease, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096.  The Board finds that the evidence in this case is not clear and unmistakable to show that no aggravation of the pre-existing bilateral pes planus took place; therefore, the Board finds that the preexisting bilateral pes planus was aggravated by service, that is, that the preexisting bilateral pes planus worsened beyond its normal progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Accordingly, resolving reasonable doubt in favor of the Veteran, service connection for pes planus by way of aggravation is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Lumbar Spine Disorder

As an initial matter, the Board finds that the Veteran has a current low back disorder.

The Veteran maintains that her low back disorder first manifested in service and has persisted since service.  During the DRO hearing, she testified that, although she did not seek medical treatment for her back pain until 1999, she self-medicated.  Specifically, she stated that she "bounced around for 15 years" and did not have medical insurance and could not afford to see a doctor.  Instead, the Veteran reported that she "dealt with it" and would occasionally get massages to alleviate the back pain.  She has also reported that, while in service, she was required to carry heavy gear and weapons while serving.  She attributed these activities as the initial cause of her back problems.   

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's lumbar spine disorder was incurred in service.

Service treatment records show that the Veteran complained of back pain for 2 days in July 1981; she was assessed with having a muscle strain.  In an August 1983 service treatment record, the Veteran was seen for complaints of back and neck pain in the lower section and below the shoulder blade.  She specifically reported that she had experienced persistent pain for "a long time."  The report indicated that there had been no blunt trauma, but that the Veteran had simply ignored the pain and now needed something for relief.  The in-service physician noted a mild spasm of the paraspinal muscle.  

The evidence also includes a November 2000 VA treatment record.  During the evaluation, the Veteran reported "longstanding back pain" that occurred 1-2 times a month "for many, many years."  The assessment was that the Veteran's back pain was "likely due to occasional musculoskeletal strain."

The Veteran submitted a private evaluation dated in April 2001 from her chiropractor, J. K.  The evaluation noted that the Veteran was treated for complaints related to her low back symptoms "originating in the early 1980's while service in the military and has continued to be a source of discomfort since."  The Veteran explained that, while in service she was required to carry heavy gear and weapons while serving.  She attributed these activities as the initial cause of her complaints.   Upon physical examination, Dr. J. K. noted that the Veteran had muscle spasms and rigidity along the lumbar paraspinal musculature.  The clinical impression was noted to be an "acute exacerbation of a recurrent chrome lower back condition with associated segmental dysfunction and myalgia originating while service in the military."

The Veteran was afforded a VA examination in June 2002 where she was diagnosed with chronic lower back pain secondary to mechanical back pain.  An opinion as to the etiology of the Veteran's back pain was not provided.  

More recent VA treatment records dated in June 2011 and January 2014 (in Virtual VA) show lower lumbar stiffness and tenderness.  The Veteran was also noted to have lumbar paraspinal and glute muscle tightness.  The January 2014 VA treatment record noted minimally tense lumbar spinal muscles. 

The evidence also shows that the Veteran was involved in a motor vehicle accidence in September 2003 and was treated for back pain.  See October 2003 private treatment records from Dr. R. H.  The Board finds, however, that the Veteran's was seen for back pain prior to the motor vehicle accident.  As such, this incident does not necessarily weigh against the Veteran's claim.   

Upon review of all the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed lumbar spine disorder was incurred in service.  The Veteran was treated for back pain, lumbar strain, and paraspinal muscle spasms in service.  The Veteran has a current diagnosis of recurrent musculoskeletal strain with muscle spasms.  Further, the Veteran has consistently reported persistent lumbar spine symptoms since service.   

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's lumbar spine disorder, diagnosed as recurring musculoskeletal strains with paraspinal muscle spasms, was incurred in service.  As such, service connection for a lumbar spine disorder is warranted.  38 C.F.R. 
§ 3.102.

Service Connection Analysis for Skin Disorder

As an initial matter, the Board finds that the Veteran has a current skin disorder, diagnosed as pigmentary mosaicism.

The Veteran has indicated that she first noticed a change in skin color under her neck and chin during service in 1982 after standing in the sun.  She indicated that it was a little sensitive to touch.  See May 2011 DRO hearing transcript.  During the hearing, she also indicated that, when she went home on leave, her mother took her to their family doctor and she was prescribed a cream.  She indicated that she used the cream throughout her military career, albeit with no significant improvement.  The Veteran further indicated that treatment records from her family physician were unavailable as the doctor was deceased. 

Service treatment records are absent for any complaints, diagnoses, or treatment for a skin disorder.  The August 1983 Report of Medical Examination, conducted at service separation, showed that a clinical evaluation of the Veteran's skin was normal.  However, the Veteran reported on the August 1983 Report of Medical History that she had had skin diseases.

Post-service VA treatment records include an April 2011 VA dermatology note where the Veteran was seen for a hypopigmented patch over the right side of her neck.  During the evaluation, the Veteran reported that she first noticed the area of hypopigmentation at age 18.  She also indicated that the affected area had not changed in size or color in the past 29 years.  More recently, however, the area had become tingly and slightly irritated.  The diagnosis was "likely pigmentary mosaicism given distribution and chronicity." 

Upon review of all the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed skin disorder was incurred in service.  As a lay person, the Veteran is competent to report symptoms capable of lay observation, such as skin discoloration.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board further finds the Veteran's statements regarding her skin symptoms during service and following service separation are credible.

In sum, the Veteran has a current diagnosis of pigmentary mosaicism, which is consistent with her description of her in-service symptoms.  Further, the April 2011 VA dermatology note indicated that the Veteran "likely" had pigmentary mosaicism given both the distribution of the symptoms and its "chronicity."  

Based on the above, the Board finds that the evidence is at least in equipoise on the question of whether there was onset of symptoms of a skin disability, later diagnosed as pigmentary mosaicism, in service and since service separation (i.e., whether a skin disability was "incurred in" service),  therefore tending to show direct service incurrence.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a), (d). 

The finding that the Veteran has had skin disability symptoms since service is supportive of the direct service connection theory of the claim overall because it tends to show that the symptoms that began in service were the basis for the later diagnosed skin disability.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease).  

For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's skin disorder, diagnosed as had pigmentary mosaicism, was incurred in service.  As such, service connection for a skin disorder is warranted.  38 C.F.R. § 3.102.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral pes planus, is reopened, and service connection for bilateral pes planus is granted.

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder, is reopened, and service connection for recurrent musculoskeletal strain with muscle spasms of the low back is granted. 

Service connection for a skin disorder, diagnosed as pigmentary mosaicism, is granted. 

REMAND

Remand is necessary to afford the Veteran a VA compensation examination to determine the likely etiology of her OSA.  

The Veteran has been diagnosed with OSA.  See January 2014 VA treatment record in Virtual VA (showing November 2002 VA sleep study results as mild OSA).

During the May 2011 DRO hearing, the Veteran testified that she would wake up in the middle of the night during service.  She indicated that this would occur once or twice a week and persisted throughout her military career.  As a layperson, the Veteran is competent to report such observable symptoms.

The Veteran has not yet been afforded a VA examination for OSA.  As the Veteran has a current diagnosis of sleep apnea and has submitted competent and credible lay testimony indicating that his sleep apnea symptoms may have had their onset during service and that these symptoms have remained consistent from the time of service to the present, the Board finds that the threshold has been reached to trigger VA's duty to obtain a medical examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a VA examination to address the nature and etiology of her obstructive sleep apnea.  All indicated, relevant tests should be completed, and the examiner must be provided access to all records in Virtual VA and VBMS and specify in the report that all records have been reviewed.

After reviewing the claims file and examining the Veteran, the examiner is asked to:

Provide an opinion as to whether the Veteran's OSA had its onset during or is otherwise related to any event during service.  **In doing so, specifically address the competent lay statements of the Veteran that she woke up in the middle of the night 1-2 times a week throughout her military career and that the interrupted sleep resulted in headaches.  

All opinions expressed should be accompanied by supporting rationale.

2.  After undertaking any other appropriate development, readjudicate the issue of service connection for OSA.  If any benefit sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional devYOUNelopment or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


